MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00999-CV

             SAHAMI INVESTMENTS, LTD, Appellant/Cross-Appellee

                                          V.

      STATELY HOMES, LLC, THEODORE MORE, AND BRYAN PHILLIPS,
                       Appellees/Cross-Appellants

    Appeal from the 113th District Court of Harris County (Tr. Ct. No. 2014-12172)

TO THE 113TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the12th day of May 2015, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

      After due consideration, the Court grants the parties’ joint motion to
      dismiss this appeal. It is therefore CONSIDERED, ADJUDGED, and
      ORDERED that the appeal be dismissed.

      It is further ORDERED that costs incurred by reason of this appeal are
      taxed against the party incurring same.

      It is further ORDERED that this decision be certified below for
      observance.

      Judgment rendered May 12, 2015.

      Judgment rendered by panel consisting of Justices Keyes, Bland, and
      Massengale.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 17, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT